Citation Nr: 0106476	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for glaucoma and 
subluxation of the lenses of both eyes, and, if so, whether 
the claim can be granted.

2.  Entitlement to additional special monthly compensation 
based on the loss of use of one or both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.  

This appeal arises from a March 1998 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
determined that the veteran had failed to submit new and 
material evidence to reopen claims of service connection for 
glaucoma and subluxation of the lenses of both eyes and 
entitlement to special monthly compensation on account of the 
loss of use of the lower extremities.  The notice of 
disagreement was received in September 1998.  The statement 
of the case was issued in March 2000, and the veteran's 
substantive appeal was received in April 2000.

The Board of Veterans' Appeals (Board) notes that the veteran 
appears to have repeatedly raised the issue of service 
connection for a disorder of both lower extremities, in 
addition to his already service-connected third degree burn 
scars of the legs.  He maintains that he suffers from poor 
circulation of both legs and degenerative arthritis of both 
knees, and that both these problems are the result of burn 
injuries he suffered in service.  The issue of service 
connection for arthritis of both knees and varicose veins of 
both legs was previously denied by the Board in November 
1982.  To date, the RO has not addressed the issue of whether 
the veteran has submitted new and material evidence to reopen 
the claims of service connection for arthritis of both knees 
and varicose veins of both legs.  In any event, those issues 
are not inextricably intertwined with the current appeal, and 
they are referred to the RO for appropriate action.

In view of the Board's findings that additional development 
is warranted, the issue of entitlement to additional special 
monthly compensation based on the loss of use of one or both 
feet will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  In September 1990, the Board denied service connection 
for glaucoma and subluxation of the lenses of both eyes, 
based upon findings that neither disorder had its onset in 
service, and that the disorders were not etiologically 
related to burn injuries he suffered during his active 
service; that was a final decision.

2.  The evidence received since the Board's September 1990 
decision indicates that the veteran's glaucoma and 
cataractous subluxed lenses of both eyes were the result of 
burn injuries he suffered in service, thus constituting new 
and material evidence.

3.  The Board finds that the evidence of record is in 
approximate balance as to whether the veteran's current 
glaucoma and cataractous subluxed lenses of both eyes are 
etiologically related to burn injuries he sustained during 
his active miliary service.


CONCLUSIONS OF LAW

1.  The September 1990 Board decision, denying service 
connection for glaucoma and subluxation of the lenses of both 
eyes, was a final determination.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for glaucoma 
and subluxation of the lenses of both eyes.  38 U.S.C.A. 
§ 5108 (West 1991); Pub. L. No. 106-475, § 3, 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(f)); 38 C.F.R. § 3.156(a) (2000).

3.  Granting him the benefit of the doubt, the veteran's 
glaucoma and subluxation of the lenses of both eyes are the 
result of burn injuries incurred during his active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. 
§§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary review of the record discloses that the RO 
initially denied service connection for an eye disorder in 
November 1969.  The RO determined that there were no service 
records showing any eye pathology in service, and there was 
no evidence demonstrating that any current disability of the 
eyes was etiologically related to severe facial burns that he 
suffered in service.  A substantive appeal was not filed with 
regard to that decision, and it became final.

In a decision dated in November 1982, the Board again denied 
service connection for an eye disorder.  The Board found that 
the ectropion (eversion) of the veteran's eyelids was not the 
result of his third degree facial burn scars from service.  

The Board considered the issue of service connection for 
glaucoma and bilateral subluxation of the lenses of both eyes 
in a decision dated in September 1990.  The evidence that was 
taken into account at that time included, but was not limited 
to, service medical records, clinical records from the 
Asheville VA Medical Center (VAMC), reports from M.P. 
McGuire, O.D., and a report of a VA ophthalmology examination 
conducted in November 1989.  Of note, in a report dated in 
October 1988, Dr. McGuire stated that the veteran had 
recently developed subluxation of the lenses of both eyes as 
a result of damage to the zonules that hold the lenses in 
place.  He said this type of injury is common to burn 
patients, due to the heat of the trauma incident.  However, 
in the report of the November 1989 VA ophthalmology 
examination, the examiner stated he could not state for 
certain the etiology of the veteran's bilateral subluxation 
of the lenses.  While trauma could cause this disorder, he 
said the veteran's history made that an unlikely etiology.

In weighing the evidence at that time, the Board observed 
that service and post-service clinical records established 
that the veteran had suffered severe facial scarring as a 
result of burns sustained in service.  It was noted that the 
veteran's glaucoma and bilateral subluxation of the lenses 
did not manifest until the mid-1980s.  Reference was made to 
a November 1982 ophthalmology report that revealed 20/20 
vision bilaterally and normal intraocular pressures.  The 
Board stated that findings pertaining to the diagnosis of 
glaucoma and bilateral subluxation of the lenses did not 
appear in the record until 1987.  In this regard, while 
trauma was recognized as a potential cause of subluxation of 
the lenses, the occurrence of the subluxation was observed 
generally to be more proximate to the traumatic event.  The 
subluxation was also noted to be usually the result of a 
direct trauma to the eye, and not secondary to heat exposure.

The Board therefore concluded that the veteran's bilateral 
subluxation of both eyes and subsequent onset of glaucoma 
were too remote from his period of service to be associated 
thereto.  The veteran did not file a motion for 
reconsideration.  As the matter was not appealed to the U.S. 
Court of Appeals for Veterans Claims, that decision was, and 
is, final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 
C.F.R. § 20.1100 (2000).

Prior final decisions of the Board may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).  

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
adjudication.  Of particular significance in the present 
matter is language in the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim, on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
September 1990 Board decision is a final determination and 
was the last decision to address the issue of service 
connection for glaucoma and subluxation of the lenses of both 
eyes, the evidence that is now to be considered to determine 
whether new and material evidence has been received is the 
evidence that has been received following that decision.  
Such evidence is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet.App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69 (1995).  

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

While the RO appears to have reopened the veteran's claim for 
service connection for glaucoma and subluxation of the lenses 
of both eyes, and to have considered the claim on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new-and-material-
evidence analysis in claims involving final rating decisions.  
See Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd, Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this regard, using 
the guidelines set forth above, the Board finds that new and 
material evidence has been presented.  Hence, the claim 
concerning service connection for glaucoma and subluxation of 
the lenses of both eyes may be reopened.

The evidence obtained in connection with the veteran's recent 
attempt to reopen his claim for service connection includes 
letters from Dr. McGuire, dated in December 1997 and March 
2000.  Of significance, Dr. McGuire reiterated his belief 
that the veteran's glaucoma and subluxation of the lenses of 
both eyes was etiologically related to the burn injuries he 
suffered during his active service.  However, the physician 
added to his previous statements by indicating that he had 
reviewed the veteran's claims folder and ophthalmic 
literature pertaining to the process whereby thermal burns 
cause the lenses zonules to become damaged and lead to lens 
dislocation.  He said the record clearly described the extent 
of the veteran's burns to his face, head, and eyes.  Dr. 
McGuire indicated that glaucoma as a secondary complication 
is also common to this type of thermal burn to the face, 
eyes, and head.  The Board finds that this new evidence is 
not merely cumulative of other evidence of record, and must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the claim for service 
connection for glaucoma and subluxation of the lenses of both 
eyes is reopened.

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the Court 
had issued a decision holding that VA was not permitted to 
assist a claimant in developing a claim which was not well 
grounded.  Morton v. West, 12 Vet.App. 477 (July 14, 1999), 
en banc review denied, 13 Vet.App. 205 (1999) (per curiam), 
remanded sub nom. Morton v. Gober, No. 99-7191 (Fed. Cir. 
Aug. 17, 2000) (unpublished per curiam order), opinion 
withdrawn and appeal dismissed, 14 Vet. App. 174 (2000) (per 
curiam).

In this case, the RO appears to have applied the "well 
grounded" analysis in its decision to deny the appellant's 
claim for service connection.  The Board observes, however, 
that the United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000, cited above.  See generally Holliday v. 
Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).

The aforementioned statute contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in this case in order to assure compliance with 
the new legislation.  In this regard, the Board concludes 
that all reasonable efforts have been made to compile a 
complete record for this decision, and that the appellant has 
had adequate notice of the evidence needed to substantiate 
his claim.  Accordingly, there is no prejudice in the Board 
reviewing the claim on the merits.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting evidence 
submitted by and on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).

Here, the VA contracted QTC Medical Services to provide an 
ophthalmology examination for the veteran's claim.  The 
examination was conducted by W.L. Haynes, M.D., in August 
1999.  Following a clinical evaluation and review of the 
veteran's previous medical records, the veteran was diagnosed 
as having bilateral cataractous subluxed lenses.  He was also 
noted to be a glaucoma suspect, based upon elevated 
intraocular pressures in the past, which were now in good 
control with the use of medication.  Dr. Haynes stated he was 
unable to determine whether or not a causal relationship 
existed between injuries suffered in-service and his present 
condition.  He added that any attempt to establish such a 
relationship would be "speculation".

However, as discussed above, Dr. McGuire opined in a March 
2000 letter that the veteran's diagnosed glaucoma and 
subluxation of the lenses of both eyes were etiologically 
related to the burn injuries he suffered during his active 
service.  Observing that service medical records demonstrated 
that the veteran suffered severe burns to his face, head, and 
eyes, he stated ophthalmic literature supported the finding 
that thermal burns can cause the lens zonules to become 
damaged, and can eventually lead to lens dislocation.  He 
indicated that this is what happened to the veteran.  He 
pointed to the fact that the development of glaucoma was also 
common where an individual sustained thermal burns to the 
face, eye, and head areas.  Dr. McGuire noted that he had 
reviewed the report prepared by Dr. Haynes, as well as the 
rest of the veteran's claims folder.

We recognize that there is apparent conflicting medical 
evidence in this matter, and we appreciate the efforts of 
both Dr. Haynes and Dr. McGuire, as well as the RO, in 
attempting to resolve the issues before us.  As discussed 
above, when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
As to the claim currently on appeal, we conclude that the 
unique facts presented in the evidence of record, although 
not preponderating in support of the claim, at least raise an 
issue of a reasonable doubt, the benefit of which should be 
resolved in the appellant's favor.

Thus, the Board is of the view that service connection for 
glaucoma and subluxation of the lenses of both eyes is in 
order.  Accordingly, service connection for glaucoma and 
subluxation of the lenses of both eyes is granted


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for glaucoma and subluxation of 
the lenses of both eyes.

Entitlement to service connection for glaucoma and 
subluxation of the lenses of both eyes is granted.


REMAND

The veteran contends that his service-connected third degree 
burn scars of both legs have resulted in the loss of use of 
both his feet, as well as impairment of his right and left 
knees.  He says he is virtually unable to walk because of his 
service-connected disability of the lower extremities.  He 
states he frequently falls.  He reports that his doctors have 
recommended that he undergo total replacement of both knees, 
but that, due to the nature and severity of his burn injuries 
and related skin grafts, such an operation is not possible.  
The veteran asks for additional special monthly compensation.

A review of the record shows that the veteran is currently 
service-connected for third degree burn scars of both legs.  
He is also service-connected for the loss of use of both 
hands (residuals of third degree burns), evaluated as 100 
percent disabling; the residuals of third degree burns with 
48 percent of entire surface below the waist burned, 
evaluated as 40 percent disabling; and disfiguring scars of 
the face, neck, and ears, evaluated as 30 percent disabling.  
Further, he is receiving special monthly compensation under 
38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c) on account of 
loss of use of both hands, and under 38 U.S.C.A. § 1114(p) 
and 38 C.F.R. § 3.350(f)(3) at the rate intermediate between 
subsections (m) and (n) on account of loss of use of both 
hands with additional disabilities, residuals of third degree 
burns of both legs and disfiguring scar of the face, neck, 
and ears independently ratable at 50 percent or more.

As to the issue of entitlement to additional special monthly 
compensation based upon the loss of use of one or both feet, 
the veteran was most recently afforded VA dermatology, 
orthopedic, and vascular examinations in January 1998.  The 
Board concludes, upon review of the findings, that the 
examinations were inadequate for the purpose of determining 
whether the veteran's service-connected third degree burn 
scars of the both legs are of such severity to warrant 
special monthly compensation on account of the loss of use of 
one or both feet.  See 38 U.S.C.A. § 1114(m) (West 1991); 
38 C.F.R. § 3.350 (2000).  The Court has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Wisch v. Brown, 8 Vet.App. 139 (1995) (medical 
examination must specifically address pertinent issues, and 
silence of an examiner cannot be relied upon as evidence 
against a claim); see also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

Here, the reports of the January 1998 examinations contain no 
findings as to the degree of disability caused by the 
veteran's third degree burn scars of the both legs, and as to 
whether he experiences loss of use of one or both feet due to 
his service-connected disability.  Loss of use of a foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by amputation 
below the knee and use of a prosthesis.  38 C.F.R. 
§ 3.350(a)(2).  This includes discussion, by the examiner, as 
to whether balance and propulsion could be equally 
accomplished by an amputation stump with prosthesis.  No such 
finding was contained in any of the examination reports.

The Board also observes that the veteran's claims folder does 
not appear to have been present, or reviewed, at the time of 
his January 1998 physical evaluations.  Specifically, the 
reports of the vascular and dermatology examinations 
indicated that there were no medical records for review prior 
to the examination.  The RO noted this error in its March 
2000 statement of the case.  There is no indication that any 
attempt was made to correct the matter.

The development of facts includes a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  This duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
citing Green v. Derwinski, 1 Vet.App. 121 (1991).  In view of 
the foregoing, the veteran should be afforded another VA 
examination to determine the severity of his service-
connected disability of the lower extremities.  In so doing, 
his claims folder must be made available to the examiner for 
review prior to the examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, could result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

VA has long recognized a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski 1 Vet.App. 
90 (1990).  As this matter is being returned for additional 
development, the RO should obtain the veteran's current 
medical records pertaining to the treatment of his service-
connected third degree burn scars of the both legs.

Finally, as discussed above, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Public 
Law No. 106-475 (Nov. 9, 2000), was enacted.  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Since this case is being returned to the RO for further 
evidentiary development, the RO should ensure that any 
additional evidentiary development or other procedures that 
may be required by this new law are accomplished.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran the 
names and addresses of all medical care 
providers, if any, who have treated him for his 
service-connected third degree burn scars of 
the both legs, or related disability, since 
September 1997.  After securing the necessary 
release(s), the RO should request any such 
records which are not already contained in the 
claims folder.

2.  The RO should obtain the veteran's complete 
inpatient and outpatient treatment records from 
the Asheville VAMC, as well as any other 
identified VA facility, since July 1997.  Once 
obtained, all records must be associated with 
the claims folder.

3.  After the above has been accomplished, the 
RO should schedule the veteran for a special VA 
examination to discuss the nature and severity 
of his service-connected third degree burn 
scars of the both legs.

a.  The veteran and his representative 
should be notified of the date, time, and 
place of the examination in writing.  In 
conjunction with the examination, the 
examiner must review the claims folder.  
Such tests as the examiner deems necessary 
should be performed.


b.  The purpose of the examination is 
determine whether there is loss of use of 
the right and/or left foot as defined under 
38 C.F.R. § 3.350(a)(2)(i).  The examiner 
should specifically state whether the 
veteran would be equally well served by an 
amputation stump below the knee, with use of 
a suitable prosthetic appliance.  In so 
doing, the examiner should indicate whether 
the acts of balance, propulsion, etc., could 
be equally well accomplished by prosthesis.

4.  Following completion of the foregoing, the 
RO should review the claims folder and ensure 
that all the foregoing development action has 
been conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  The RO should ensure that all notification 
and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the changes 
in the law, the RO should refer to VBA Fast 
Letter 00-87 (Nov. 17, 2000), Fast Letter 00-92 
(Dec. 13, 2000), and Fast Letter 01-02 (Jan. 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
Court decisions that are subsequently issued 
also should be considered.  

6.  When the above development has been 
completed, the case should be reviewed by the 
RO.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



